Mr. Justice Negrón Fernández,
concurring.
“This case has its roots” — I wrote in the case of Batalla v. District Court, 74 P.R.R. 266, and I repeat herein — “in acts of abominable criminality which an offended society must repudiate with a righteous spirit of collective indignation. However, the case herein involves the alleged violation of fundamental rights of man in the basic guarantees established by laws which recognize those rights and under whose protection rests the incomparable magnificence of democracy in the free nations of the world. . . .”
In order to maintain unshaken the faith of the people in .the justice of democracy, the State’s authority in the adminis*285tration of criminal justice must be exercised in its fair proportions.
Even though I disagree — rather in the manner of expression — with some of the concepts set forth in the opinion of the Court and the concurring opinion of Mr. Justice Sifre, I am in accord with the essence and basic sense of those concepts, and of course, with the juridical doctrine laid down.
I wish to state — as does the Chief Justice in the opinion of the Court — in recognition of the professional integrity of the prosecuting attorney in the instant case, that the absence of clear jurisprudential doctrines in some of the points involved herein, as well as the brutality of the crime investigated, offered a propitious field where the zeal displayed by the prosecuting attorney in the fulfillment of his duty rendered less notorious the omission incurred.